Citation Nr: 0728671	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  02-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for defective hearing in 
the right ear.


REPRESENTATION

Veteran represented by:	Rebecca C. Patrick - Private 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This case came to the Board of Veterans' Appeals (Board) from 
a June 2001 rating decision that denied service connection 
for defective hearing in the right ear. 

In February 2004, the Board remanded the veteran's claim for 
additional evidentiary development, and to ensure compliance 
with VA's duties to notify and assist.

In February 2006, the Board denied the veteran's claim, but 
the decision was vacated by the Court of Appeals for Veterans 
Claims (CAVA) and returned to the Board pursuant to a joint 
motion for remand.

The Board notes that its February 2004 remand and its 
February 2006 decision both referred to the RO the issue of 
entitlement to service connection for defective hearing in 
the left ear.  It does not appear from the current record 
before the Board that the RO has addressed this issue. 
Accordingly, it is again referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Court order to vacate the Board's February 2006 decision 
was premised on VA's failure obtain and consider Social 
Security Administration records.  Development to obtain these 
records is therefore necessary.  

It is also noted that the veteran's representative has 
submitted additional materials in conjunction with the 
veteran's appeal which should be considered by the RO in 
readjudicating the veteran's claim.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's records from the 
Social Security Administration reflecting 
any awards of disability benefits 
including any underlying medical records 
used in reaching the determination.  All 
efforts to obtain SSA records should be 
fully documented.

2.  Once the requested development has 
been completed, and any additional 
development as then may be logically 
indicated accomplished, the veteran's 
claim should be readjudicated.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

